DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1:
Step 1: Do this claim fall within a statutory category? YES. The claim recites a series of steps and, therefore, is a process. 
Step 2A prong one: Does the steps of accumulating, determining, receiving, determining, identifying, adjusting, and prioritizing fall within these grouping: Mathematical Concepts, Mental Processes, Certain Methods of Organizing Human Activity? YES – The steps of accumulating, determining, receiving, determining, identifying, adjusting, and prioritizing is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but 
Step 2A prong two: Are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? Yes. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept? No.
As discussed previously with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Claim 10 is  similar to claim 1 but recites a system, rather than a method and the system include an incident monitor and a processor configured. These additional elements fail to integrate the abstract idea into a practical application. These limitations are recited at a high level of generality and do not add significantly more to the judicial exception. These elements are generic computing devices that perform generic functions. Using generic computer elements to perform an abstract idea does not integrate an abstract idea into a practical application. See 2019 Guidance, 84 Fed. Reg. at 55. Moreover, “the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.” Alice, 573 U.S. at 223; see also FairWarninglP, LLCv. latric SysInc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) (citation omitted) (“[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter”).
On the record before us, we are not persuaded that the hardware processors of claim 10  integrates the abstract idea into a practical application. Nor are we persuaded that the additional elements are anything more than well-
Claim 20 is similar to claim 1 but recites a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code comprising instructions executable by a processor which, responsive to the instructions, performs a method similar as in claim 1. This amounts to nothing more than instructions to implement the abstract idea on a computer, which fails to integrate the abstract idea into a practical application. See 2019 Guidance, 84 Fed. Reg. at 55. Additionally, using instructions to implement an abstract idea on a generic computer “is not ‘enough’ to transform an abstract idea into a patent-eligible invention.” Alice, 573 U.S. at 226. Therefore, the rejection of claim 20 for the same reason discussed above with regard to the rejection of claim 1.
Dependent claims 2-9, 11-19, and 20-25 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there is no additional element(s) in the dependent claims that impose any meaningful limits on practicing the abstract idea.
Allowable Subject Matter
Claims 1-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1, 10, and 20, none of the prior art of record teaches or suggests determining, based on characterizing respective incidents associated with each respective incident report, a respective incident signature for each incident report within the plurality of incident reports, the respective incident signature comprising a plurality of respective characteristics of the respective incident report; receiving, subsequent to the accumulation time duration, a subject incident report indicating a subject incident that occurred at a subject time; determining an initial estimate of customers that are affected by the subject incident; determining, for the subject incident report, a subject incident signature comprising a plurality of respective characteristics of the subject incident report; identifying a plurality of similar incident reports in the plurality of incident reports that each has incident signatures similar to the subject incident signature; determining a composite estimated number of affected customers for the subject incident based on the respective associated numbers of affected customers for each respective similar incident report in the plurality of similar incident reports; adjusting the initial estimate of customers affected by the subject incident based on the composite estimated number of affected customers to determine an adjusted estimate of customers affected by the subject incident. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been 
US Patent No 7,051,244 disclose an incident report managing device for managing received incident reports in an enterprise environment, comprising: a correlator configured to determine whether a received incident report correlates with a previously received incident report; and a discard filter configured to discard received incident reports of a predetermined type, wherein received incident reports of new incidents are forwarded to a response queue, and wherein the predetermined type comprises incident reports not handled by a response center acting on the response queue. ’244 fails to specify the steps of determining, based on characterizing respective incidents associated with each respective incident report, a respective incident signature for each incident report within the plurality of incident reports, the respective incident signature comprising a plurality of respective characteristics of the respective incident report; receiving, subsequent to the accumulation time duration, a subject incident report indicating a subject incident that occurred at a subject time; determining an initial estimate of customers that are affected by the subject incident; determining, for the subject incident report, a subject incident signature comprising a plurality of respective characteristics of the subject incident report; identifying a plurality of similar incident reports in the plurality of incident reports that each has incident signatures similar to the subject incident signature; determining a composite estimated number of affected customers for the subject  as now recited in claims 1, 10, and 20 of the present invention.
US Patent 8,751,421 disclose a machine learning system for ranking a collection of filtered propensity to failure metrics of like components within an electrical grid that includes a raw data assembly to provide raw data representative of the like components within the electrical grid; (b) a data processor, operatively coupled to the raw data assembly, to convert the raw data to more uniform data via one or more data processing techniques; (c) a database, operatively coupled to the data processor, to store the more uniform data; (d) a machine learning engine, operatively coupled to the database, to provide a collection of propensity to failure metrics for the like components; (e) an evaluation engine, operatively coupled to the machine learning engine, to detect and remove non-complying metrics from the collection of propensity to failure metrics and to provide the collection of filtered propensity to failure metrics; and (f) a decision support application, operatively coupled to the evaluation engine, configured to display a ranking of the collection of filtered propensity to failure  fails to specify the steps of determining, based on characterizing respective incidents associated with each respective incident report, a respective incident signature for each incident report within the plurality of incident reports, the respective incident signature comprising a plurality of respective characteristics of the respective incident report; receiving, subsequent to the accumulation time duration, a subject incident report indicating a subject incident that occurred at a subject time; determining an initial estimate of customers that are affected by the subject incident; determining, for the subject incident report, a subject incident signature comprising a plurality of respective characteristics of the subject incident report; identifying a plurality of similar incident reports in the plurality of incident reports that each has incident signatures similar to the subject incident signature; determining a composite estimated number of affected customers for the subject incident based on the respective associated numbers of affected customers for each respective similar incident report in the plurality of similar incident reports; adjusting the initial estimate of customers affected by the subject incident based on the composite estimated number of affected customers to determine an adjusted estimate of customers affected by the subject incident as now recited in claims 1, 10, and 20 of the present invention.
US 2010/0275054 disclose a method, system, computer program product, or a combination of the foregoing for creating a knowledge management system for production support that is standardized and centralized across the channels and sub-channels in an organization. The knowledge management system determining, based on characterizing respective incidents associated with each respective incident report, a respective incident signature for each incident report within the plurality of incident reports, the respective incident signature comprising a plurality of respective characteristics of the respective incident report; receiving, subsequent to the accumulation time duration, a subject incident report indicating a subject incident that occurred at a subject time; determining an initial estimate of customers that are affected by the subject incident; determining, for the subject incident report, a subject incident signature comprising a plurality of respective characteristics of the subject incident report; identifying a plurality of similar incident reports in the plurality of incident reports that each has incident signatures similar to the subject incident signature; determining a composite estimated number of affected customers for the subject incident based on the respective associated numbers of affected customers for each respective similar  as now recited in claims 1, 10, and 20 of the present invention.
US 2013/0232094 disclose a machine learning system for ranking a collection of filtered propensity to failure metrics of like components within an electrical grid comprising: (a) a raw data assembly to provide raw data representative of the like components within the electrical grid; (b) a data processor, operatively coupled to the raw data assembly, to convert the raw data to more uniform data via one or more data processing techniques; (c) a database, operatively coupled to the data processor, to store the more uniform data; (d) a machine learning engine, operatively coupled to the database, to provide a collection of propensity to failure metrics for the like components; (e) an evaluation engine, operatively coupled to the machine learning engine, to detect and remove non-complying metrics from the collection of propensity to failure metrics and to provide the collection of filtered propensity to failure metrics; and (f) a decision support application, operatively coupled to the evaluation engine, configured to display a ranking of the collection of filtered propensity to failure metrics of like components within the electrical grid. ‘094 fails to specify the steps of determining, based on characterizing respective incidents associated with each  as now recited in claims 1, 10, and 20 of the present invention.
US 2019/0278646 disclose an outage detection system identifies a reported incident as a candidate outage incident based upon an input received from a first user of a customer concerning the reported incident; determines whether the candidate outage incident relates to at least a threshold number of prior candidate outage incidents reported by other users; and, if so, associates the candidate outage incident with the prior candidate outage incidents, and determining, based on characterizing respective incidents associated with each respective incident report, a respective incident signature for each incident report within the plurality of incident reports, the respective incident signature comprising a plurality of respective characteristics of the respective incident report; receiving, subsequent to the accumulation time duration, a subject incident report indicating a subject incident that occurred at a subject time; determining an initial estimate of customers that are affected by the subject incident; determining, for the subject incident report, a subject incident signature comprising a plurality of respective characteristics of the subject incident report; identifying a plurality of similar incident reports in the plurality of incident reports that each has incident signatures similar to the subject incident signature; determining a composite estimated number of affected customers for the subject incident based on the respective associated numbers of affected customers for each respective similar incident report in the plurality of similar incident reports; adjusting the initial estimate of customers affected by the subject incident based on the composite estimated number of affected customers to determine an adjusted estimate of customers affected by the subject incident as now recited in claims 1, 10, and 20 of the present invention.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.